DETAILED ACTION
1.	Claims 1-20 of U.S. Application 16/296399 filed on March 8, 2019 are presented for examination.  Claims 16-20 are non-elected due to restriction requirement.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
3.	Applicant’s election without traverse of Group 1, claims 1-15 in the reply filed on April 19, 2021 is acknowledged.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on March 8, 2019 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5.	Claims 6 and 14 are objected to because of the following informalities:  
Claim 6, line 2, “one of the pair as the fourth wall” should be -- one of the pair of the interconnected hairpins as the fourth wall --.
Claim 14, line 1, “the pair have an insulator” should be -- the pair of hairpins have an insulator --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 2, 4, 8-10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciampolini et al (Ciampolini) (U.S. PGPub No. 20160308413).
	Regarding claim 1, Ciampolini discloses (see figs. 3, 13 and 15 below) an electric machine (title, Abstract) comprising: 
a stator core (6) (¶ 24); 
interconnected hairpins (hairpin shaped windings 9, fig. 3) attached to the stator core (6) and defining a path, a pair of the interconnected hairpins (9) having first and second ends (see annotated fig. 3 below), respectively, circumferentially spaced apart from each other (¶ 25 to ¶ 27; ¶ 46); and 
a jumper (18) interconnected between the first and second ends, the jumper (18) including a body (see annotated fig. 13 below) defining first and second holes (see annotated fig. 13 below) that receive the first and second ends, respectively, wherein the first hole (see annotated fig. 13 below) is defined by a perimeter having opposing first and second walls (see annotated fig. 13 below) and opposing third and fourth walls (see annotated fig. 13 below) (¶ 46 to ¶ 50).

    PNG
    media_image1.png
    508
    723
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    602
    937
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    563
    801
    media_image3.png
    Greyscale

Regarding claim 2/1, Ciampolini discloses (see fig. 14 below) the second hole (see annotated fig. 14 below) is defined by a perimeter having opposing first and second walls (see annotated fig. 14 below) and opposing third and fourth walls (see annotated fig. 14 below) (¶ 46 to ¶ 50).

    PNG
    media_image4.png
    459
    907
    media_image4.png
    Greyscale

Regarding claim 4/1, Ciampolini discloses (see figs. 3, 13-15 above) the body (see annotated fig. 13 above) has opposing upper and lower surfaces (see annotated fig. 14 above), and the first and second holes (see annotated figs. 13 and 14 above) extend from the upper surface to the lower surface (see annotated fig. 14 above) (¶ 46 to ¶ 50).
Regarding claim 8/1, Ciampolini discloses (see figs. 3, 13-15 above) wherein the holes are substantially rectangular (fig. 13; ¶ 46 to ¶ 50).
Regarding claim 9, Ciampolini discloses (see figs. 3, 13-15 above) an electric machine (title, Abstract) comprising: interconnected hairpins (hairpin shaped windings 9, fig. 3) defining a path, a pair of the hairpins (9) having first and second ends (see annotated fig. 3 above), respectively (¶ 25 to ¶ 27; ¶ 46); and 

The Examiner points out the limitation of “extruded” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Regarding claim 10/9, Ciampolini discloses (see figs. 3, 13-15 above) the body (see annotated fig. 13 above) has opposing upper and lower surfaces (see annotated fig. 14 above), and the first and second holes (see annotated figs. 13 and 14 above) extend from the upper surface to the lower surface (see annotated fig. 14 above) (¶ 46 to ¶ 50).
Regarding claim 13/9, Ciampolini discloses (see figs. 3, 13-15 above) the first and second ends (see annotated fig. 3 above) have a rectangular cross section 
Regarding claim 14/13/9, Ciampolini discloses (see figs. 3, 13-15 above and fig. 9 below) the pair (of interconnected hairpins 9) have an insulator (see annotated fig. 9 below, ¶ 28) and metal conductor (copper, ¶ 30, ¶ 34) disposed within the insulator and extending from the insulator (see annotated fig. 9 below, ¶ 28) so that the ends are bare, and wherein the first and second holes (see annotated figs. 13 and 14 above) are sized to receive the bare ends and the interconnected hairpins (9) are seated on end surfaces of the insulators (¶ 30, ¶ 34, ¶ 48 to ¶ 50).

    PNG
    media_image5.png
    570
    739
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ciampolini in view Dang (U.S. PGPub No. 20180097416).
Regarding claim 3/1, Ciampolini teaches the device of claim 1 but does not explicitly teach the first and second holes are fully enclosed.
However, Dang teaches (see fig. 1C below) the first and second holes (114A and 114B) are fully enclosed (¶ 39) in order to provide a connection with improved mechanical stability (Dang, ¶ 33).

    PNG
    media_image6.png
    609
    1043
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ciampolini and provide the first and second holes are fully enclosed as taught by Dang in order to provide a connection with improved mechanical stability (Dang, ¶ 33).
Allowable Subject Matter
10.	Claims 5-7, 11, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5 allowable subject matter resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a thickness (T) of the body (102), measured between the upper and lower surfaces, is greater than a distance (D1) between the opposing first and second walls 

    PNG
    media_image7.png
    612
    632
    media_image7.png
    Greyscale

Claim 6 would be allowable due to dependence on claim 5.
Regarding claim 7 allowable subject matter resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the jumper (100) further includes joining portions (104) in which the holes (120) are located, each of the joining portions (104) having walls each with an inner surface 
Regarding claim 11 allowable subject matter resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a thickness (T) of the body, measured between the upper and lower surfaces, is greater than a diameter (D1) of the first hole (120a) (see figs. 4 and 5 above) -- in the combination as claimed.
Claim 12 would be allowable due to dependence on claim 11.
Regarding claim 15 allowable subject matter resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the jumper (100) further includes joining portions (104) in which the holes (120) are located, each of the joining portions (104) having walls each with an inner surface that forms a portion of the perimeter of the hole (120) and an outer surface forming a portion of11FMC 9379 PUS 84114901an exterior of the body, wherein widths (W) of the walls, measured between the inner and outer surfaces, is between 2 to 3 millimeters, inclusive (see fig. 4 above) -- in the combination as claimed.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dang ‘417 (U.S. PGPub No. 20180097417) teaches an electric machine for joining stator winding to bus bar, has bus bar which is in physical contact with first 
Schroth (U.S. PGPub No. 20160218603) teaches a jumper interconnected between coil ends, the jumper including a body having first and second holes, each hole has a perimeter with first and second opposing walls and third and fourth opposing walls.
Magri (U.S. PGPub No. 20160181881) teaches electric machine e.g. motor, has seat that allows passage of ends of stator winding element and electrical connection between ends of stator winding element and electrical bridge
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/ALEXANDER A SINGH/Examiner, Art Unit 2834